Citation Nr: 1125690	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug abuse.

3.  Entitlement to service connection for a mental illness including attention-deficit and hyperactivity disorder (ADHD).

( The issue of entitlement to an effective date earlier than April 1, 2006 for additional dependency allowance for a spouse will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection claims for drug abuse, PTSD, and mental illness including attention-deficit hyperactivity disorder (ADHD).  The Veteran filed a notice of disagreement with this decision in October 2003.  In January 2005 (with notice provided on February 10, 2005), the RO sent the Veteran a statement of the case regarding these claims.  The Veteran submitted a VA-Form 9 that was received by VA on April 12, 2005.  While this is two days outside the 60-day time limit for filing a substantive appeal, since there is no postmark of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  See 38 C.F.R. § 20.205.  Thus, the date of receipt for the Veteran's filing of substantive appeal would be April 7, 2005, which is timely.  The Veteran requested a Travel Board hearing on this appeal.

The Board remanded this case in June 2009, as the service connection claims for drug abuse, PTSD, and mental illness including ADHD were never certified to the Board; nor was a hearing scheduled.  The RO eventually granted service connection for generalized anxiety disorder with bipolar disorder and major depression assigning a 100 percent evaluation.  However, since the Veteran never withdrew the other psychiatric claims, the Board remanded the case to determine whether he still wanted to pursue his service connection claims for drug abuse, PTSD, and mental illness including ADHD, and whether he still wanted a hearing.  Also, the Veteran's Social Security Administration (SSA) records were to be obtained.

VA sent the Veteran a letter in June 2009 asking him whether he still wanted to pursue his service connection claims for drug abuse, PTSD, and a mental illness including ADHD; and also whether he still wanted a hearing.  Additionally, VA obtained the Veteran's SSA records.  The Veteran responded in July 2009 as such: "Yes, I still want to pursue my claims from 1972-2009.  I was turned down for entitlement for drug abuse because I was told it was because of my 'willful' disobedience' when it was clearly a symptom of my PTSD, Generalized Anxiety, Major Depressive Disorder and AHAD [sic].  I would like a 'revision' of the 1972 decision which was in error."  He also stated that he did not need a hearing.

It seems as if the Veteran is referring to his separate claim for clear and unmistakable error (CUE) in an October 1972 rating decision and/or June 2009 Board decision, which denied entitlement to an effective date prior to December 21, 2002 for the grant of service connection for generalized anxiety disorder with bipolar disorder and major depression, and found no CUE in an October 1972 rating decision denying service connection for psychiatric problems.  However, this claim is not the subject of this appeal.   Nonetheless, the Veteran also seems to want to continue with his appeal with respect to the service connection claims for drug abuse, PTSD, and a mental illness including ADHD.  At least, he did not indicate that he wanted to withdraw those claims.  The RO interpreted his response as such and issued him a supplemental statement of the case in October 2010, continuing the denial of the claims.

The directives of the Board's June 2009 remand were substantially complied with. 

A VA-Form 21-22 attached to Volume 7 of the claims file notes that the Veteran elected Disabled American Veterans as having unlimited consent to his claims in January 2006 but that this representation was revoked in September 2006.

The issue of entitlement to special monthly compensation for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  







FINDINGS OF FACT

1.  The record shows probative medical evidence of a diagnosis of PTSD, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.

2.  The preponderance of the evidence of record is against a finding that the Veteran's drug abuse was caused by, or is a symptom of, his service-connected psychiatric disabilities.

3.  The record does not show a present diagnosis of ADHD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 4.125(a) (2010).

2.  The criteria for service connection for drug abuse are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.301, 3.303, 3.306 (2010).

3.  The criteria for service connection for a mental illness including ADHD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2005, March 2006, and April 2006, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2010 supplemental statement of the case, following the provision of notice. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The notice letters do not specifically note drug abuse or a mental illness to include ADHD.  However, the Veteran has indicated that he understands the criteria for substantiating a drug abuse claim and has consistently argued that his drug abuse stems from his service-connected psychiatric disabilities.  He was generally notified of the criteria for substantiating a psychiatric claim in February 2005, which would include any findings of ADHD.  Also, due to the numerous procedural documents of record, a reasonable person would understand the evidence necessary to substantiate the claim. 

Thus, the notice errors did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claim.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of the Veteran's disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran's service connection claim for PTSD has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Law and factual background

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendments would apply in the Veteran's case.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).   The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a service connection claim for PTSD, drug abuse, and a mental illness to include ADHD in December 2002.  He stated that he was imprisoned in El Toro Marine Corp Air Station for over seven months for allegedly conspiring to overthrow the government and sabotage of military aircraft.  He indicated that he was sentenced to 13 months of hard labor, stripped of his rank, reduced to pay grade E-1 and awarded a dishonorable discharge.  He also stated that he was placed on diminished rations, beaten daily, and that he attempted suicide and was taken to a base hospital.  He was eventually taken to Camp Pendleton and locked in a psychiatric ward where he was subjected to experimental drug and psychological interviews.  The Veteran contends that this torment caused him to "lose my mind" and use drugs.

A December 1965 enlistment record shows that the Veteran's clinical psychiatric examination was normal.  The Veteran reported that he had no history of depression or excessive worry, nervous trouble of any sort, or any drug or narcotic habit.  

The Veteran's personnel records show that in February 1967 he was charged with willful damage to two aircraft, military property of the United States, and was tried by General Court Martial, which convened at the Marine Corps Air Station (MCAS) in El Toro, Santa Ana, California in July 1967.  In September 1967, he was sentenced to be dishonorably discharged from the service, to forfeit all pay and allowances, to be confined at hard labor for one year, and to be reduced to E-1.  He was to be credited with pretrial confinement served from March 3, 1967 to June 1, 1967.  His record of service shows he was at the MCAS in El Toro, Santa Ana from March 3, 1967 under a no duty status and was confined through December 20, 1967.  He was also at the US Naval Disciplinary Command (USNDC) in Portsmouth, New Hampshire from December 21, 1967 to July 31, 1968 without pay, at which point he was discharged.

The Veteran submitted a partial copy of the Record of Trial by General Court-Martial, which noted that the offense was damage to two aircraft, TN-15 by writing on it, and TN-6 by severing hydraulic lines.  Parts of the transcript were highlighted including his attorney's motion to dismiss arguing that the Veteran had not received a speedy trial in that he had multiple psychiatric evaluations to determine his sanity, when the first evaluation showed that he was not sane.  A sodium amytal interview in May 1967 was documented.  The trial transcript notes that apparently there was some disagreement between psychiatrists over whether or not the Veteran understood the difference between right and wrong at the time of the alleged offense.  The Veteran testified that he thought they would continue to interrogate him until he confessed.  

A March 6, 1967 Brig Sick Call record notes that the Veteran was seen for advice and counsel and was to be continued on suicide precaution.  A March 14, 1967 psychiatric evaluation shows the Veteran was being seen at the request of his commanding officer after he manifested certain suicidal tendencies and requested psychiatric assistance.  He was presently confined in the MCAS El Toro Brig for safekeeping pending action by the Commanding Officer, MAG-33, regarding alleged violations of the Uniform Code of Military Justice (UCMJ).  The Veteran stated that prior to his military service he had been suspended and expelled on various occasions but that he had never visited a psychiatrist before.  The Veteran noted taking LSD in his spare time.

The Veteran was administered a mental status examination and found to be well-oriented to space, time, situation, and person.  There was no grossly noted nor admitted present psychotic thought or behavior.  His affect during the evaluation was within grossly normal limits, there being no grossly significant anxiety or depression noted.  The Veteran admitted to a specific suicidal gesture the evening he entered the Station Brig for his recent confinement approximately 10 days ago.  At that time the Veteran purposefully sustained abrasions and lacerations to his right wrist, ventral surface, using a metal object generally used to arrange papers for filing.  He denied any other grossly significant or specific suicidal or homicidal acts, attempts, plans, or gestures in the past.  At the present time he felt "vague" suicidal ideation but not ruminations.  The Veteran felt that the stresses and strains of the Station Brig Confinement occasionally caused a minor degree of re-exacerbation of his suicidal ideation.  The examiner noted that the Veteran did not dwell upon the subject of death to any major degree but the psychiatrist did suspect a vague and confused current suicidal ideation that was moderate in nature.  

The Veteran noted that in the past 12 months he had frequently used LSD-25 medication to obtain its well-known hallucinatory and delusionary effects.  He also admitted to frequent and regular use of marijuana in the past 12 months.  He denied any past or present use of barbiturates, heroin, morphine, or amphetamine medications, taken orally or systemically.  The psychiatrist found no grossly significant psychiatric evidence of acute brain syndrome or chronic brain syndrome, secondary to either drug intoxication or ethanolic intoxication.  

The psychiatrist and the Veteran discussed the circumstances regarding his recent violation of Article 108 UCMJ.  Essentially this particular Article is "damaging Government property" and the violation concerns an incident wherein varied hydraulic lines to an aircraft at El Toro MCAS were damaged at the end of February 1967.  Apparently the USMC was alleging that the Veteran performed this act and thus violated Article 108 UCMJ.  In describing the circumstances of this matter, the Veteran did not presently have any clear conception as to the commission of the act and felt that "he may have committed it, and may not have committed it."  Thus, he did not at the present time have a clear concept of whether he was guilty or not guilty of this particular charge.  The psychiatrist discussed with the Veteran other instances in his earlier experiences where he did not have a clear concept of his actions.  The psychiatrist felt that on the basis of the psychiatric evaluation, if the Veteran was indeed the guilty party who violated Article 108 UCMJ, the psychiatrist felt that the appropriate explanation for the Veteran's behavior at that time was explained psychiatrically as a "dissociative reaction" which was self-limiting and short in duration.  This reaction represented a type of gross personality disorganization, the basis of which was a neurotic disturbance, although the diffuse disassociation seen in some cases might occasionally appear psychotic.  Particularly, the Veteran's type of dissociative reaction should be construed as a fugue state, moderate in nature.

The psychiatrist felt that the Veteran showed psychiatric evidence of having an emotionally unstable personality trait disturbance that was chronic and moderately severe.  The emotionally unstable personality trait disturbance should be construed as explaining quite well his recent untoward actions such as his suicidal gesture at the brig 10 days prior.  The psychiatrist also found that the Veteran's use of LSD-25 as well as marijuana was further evidence of his emotionally unstable personality trait disturbance and should not be construed as evidence of drug addiction or drug habituation.  The psychiatrist found that at the time of the alleged incident in February 1967 that the Veteran was not free from mental defect, disease, or derangement as to be able to distinguish right from wrong.  It was thought that his ability to adhere to the right was moderately impaired due to the nature of his psychiatric diagnosis.  

The psychiatric impression was that the Veteran had an emotionally unstable personality trait disturbance that was chronic and moderately severe, and had an apparent recent "dissociative reaction," namely fugue state, moderate in nature.  He also had an apparent recent suicidal gesture.  There was no grossly significant true "suicidal intent" evident at that time; he had current and recent "vague suicidal ideation" at that time.  There was no other present grossly significant psychiatric disease/disorder noted.  There was no present indication for inpatient hospitalization, psychotherapy, or psychotropic medication.  The examining psychiatrist strongly recommended that the Veteran be given an Administrative Discharge from the US Marine Corps (USMC) based on unsuitable/undesirable for continued USMC service on the basis of the Veteran's psychiatric diagnosis.  

An April 26, 1967 Transfer Note shows the Veteran was requested to be transferred from the Station Brig to the Psychiatric Ward at the US Navy Hospital at Camp Pendleton, California for further observation and treatment.

A January 1968 Navy neuropsychiatric screening report notes that the Veteran stated he had been smoking marijuana for three years and had also been using amphetamines, barbiturates, and LSD during this period of time.  He had taken approximately 30 LSD "trips."  He was smoking marijuana in high school and believed this might have influenced his attitude towards school.  On mental status examination, the Veteran states that for a month prior to his alleged violation of Article 108 he had been taking approximately 60mg of amphetamines daily and had been taking several hundred mg of Seconal nightly in order to go to sleep.  He claimed to have no memory for the offense.  He believed that he did in fact commit the offense that he was charged with, but had no memory of it and did not remember any incident until the day subsequent to the offense.  On mental status examination and psychological testing the Veteran presented as an impulsive, immature individual unable to form close relationships with others, unable to accept responsibility, and hostile toward authority, whose life was centered around the use of drugs and around identification with the "hippie" movement.  When asked how he had been occupying his time in prison he stated, "I'm not here in prison.  My body is here, but my mind is not."  When asked "where is your mind," the Veteran replied in a flat tone of voice, "I don't know.  I hope to find it someday, but I don't know where it is."

The examiner's impression was emotionally unstable personality, severe, existing prior to service.  The examiner found that the Veteran's alleged offense was performed during a fuge state (dissociative reaction), due, in part to the Veteran's pre-existing emotionally unstable personality and due, in part, to the effects of various drugs.  The examiner concurred with the previous psychiatrist's opinion that at the time of the alleged offense that the Veteran was neither able to distinguish between right and wrong, nor able to adhere to the right due to this dissociative reaction.  It was recommended that the Veteran's "DD" be suspended on the basis of his mental incompetency at the time of the alleged offense.  It was further recommended that the Veteran be administratively separated from the Marine Corps on the basis of emotional unstable personality, severe, existing prior to service.  It was noted that the Veteran did not require and was unlikely to benefit from either psychotherapy or psychiatric hospitalization at that time.

The March 1968 discharge examination report showed a finding of personality, emotionally unstable.

An August 1968 Supplementary General Court-Martial noted that the proceedings which were promulgated in General Court-Martial in November 1967 and the findings and sentence were set aside on July 2, 1968.  A rehearing was authorized but under the circumstances of the case, was not deemed practical.  All rights, privileges, and property, which the accused had been deprived by virtue of the sentence so set aside would be restored.

The Veteran's DD Form 214 shows that he was honorably discharged in July 1968.  The reason for separation was Convenience of the Government.  The National Personnel Records Center (NPRC) indicated that the Veteran did not have any service in Vietnam.  His DD Form 214 also shows no foreign or overseas service.

After service, VA hospital records dated from 1970 to 1979 show the Veteran was treated for heroin addiction on an outpatient basis.  He was primarily treated with Methadone maintenance.  A May 1971 VA hospital record shows the Veteran entered the facility in March 1971 with a chief complaint of heroin addiction for seven years.  He also had had LSD approximately 35 times, had tried downers, uppers, and smoked pot daily.  It was noted that the Veteran had been hospitalized in Portsmouth, New Hampshire, from 1967 to 1968; as a matter of fact, it was not necessarily a hospital; he was placed in prison because he was given a court martial, found guilty, reviewed, and the verdict of guilty was overthrown.  Then he was given an honorable discharge.

An October 1971 hospital record shows the Veteran was seen again having been admitted in September 1971 with a heroin addiction of approximately eight years' duration.  He attended group therapy three times a week and appeared confused about not being able to cope with his known problems.  He was never evaluated psychiatrically because of a suspicion of a thought process disturbance.  The examiner made a note that he was suffering from a thinking disorder more closely described as schizophrenic reaction, latent and partial remission.

The Veteran subsequently was treated at the Colorado State Hospital in the Drug Treatment Center from June 1979 to June 1984 on an outpatient basis.  A June 1979 admission record notes the Veteran voluntarily entered the hospital for Methadone maintenance.  He reported spending 13 months in Vietnam during his tour of duty and that he started using heroin there because it was so available.  He stated that he started using marijuana since 1965.  On psychiatric clinical description, the Veteran was calm and cooperative.  His speech was coherent and appropriate to the topic.  There was no evidence of delusions or hallucinations and his memory was intact.  He was oriented to all three spheres and appeared of average intelligence.  He did not appear to be in any particular distress at that point; however, on the first day of his arrival he was somewhat anxious to get his Methadone dose.  The diagnosis was drug dependence, opium, opium alkaloids and their derivatives.

The Veteran submitted his claim for benefits in December 2002, asserting that he had PTSD, a mental illness to include ADHD, and drug abuse problems all related to his military service, specifically his time spent in the Brig and Navy prison.

VA treatment records dated from 1999 to 2006 show that the Veteran was seen by clinical psychologist, Dr. K, and was given a diagnosis of PTSD with borderline type attachment issues; and substance abuse.  A January 2000 VA treatment record notes that the Veteran continued to experience frequent nightmares from Vietnam and some post-Vietnam events and to be triggered by reminders during the day.   The Veteran also reported coming back from Vietnam with a heroin addiction.  The Axis I diagnosis was  PTSD and history of opioid dependence.  A May 2000 treatment record notes that the Veteran discussed his military experience in which he was jailed and starved by the Marines for six months, court martialed, then sent to Federal Prison for painting a peace symbol on an aircraft.  He was given a continued assessment of PTSD.

Medical records from the Pueblo County Sheriff's Office note that in January 2002 the Veteran reported that he had been on street drugs for 20 plus years and had depression and anxiety.  He also reported that he had "shrapnel from Vietnam wounds."  The assessment was PTSD.  

A January 2003 private mental health evaluation notes that the Veteran was currently in jail on charges of manufacturing amphetamines.  He was a Vietnam veteran diagnosed with PTSD and was a substance abuse dependent individual.  He had been on methadone maintenance therapy for some time.  His current affect was sad and depressed.  He reported flashbacks, nightmares, anxiety, and guilt.  The examiner found that the Veteran met the Axis I criteria for generalized anxiety disorder, psychoactive substance abuse not otherwise specified, and bipolar disorder, manic without psychotic features.  It was strongly recommended that the Veteran be admitted as an inpatient at a VA hospital for substance abuse and PTSD.

The Veteran's ex-wife submitted a statement in June 2003 that she had been married to the Veteran for 20 years.  They married in July 1974 and he was already displaying some unusual behavior.  He never slept for more than a couple of hours at a time always covering his eyes with his arm because of the light being on in his cell 24 hours while he was imprisoned.  He always woke to nightmares of being imprisoned.  Certain foods, such as vegetable beets, would sicken him just by the mention of the food, because that is what they fed him while imprisoned.  He never had a sense of well-being and was either very happy or very sad.  He had used up his coping skills and everyday life was hard for him.  Before joining the Marines, the Veteran was more than normally mature.  He had self-control and good judgment as he excelled at baseball and quarter midget car racing.  He did not have his problems when she met him.  She indicated that she learned the hard way that the Veteran was not dealing with the past but just trying to forget it and not face it.  He was quick to anger and reacted with violence when not able to control his feelings.  She believed that he sometimes treated her like they treated him in prison.

In October 2003, the Veteran submitted a copy of a book and underlined a section noting that the Naval Prisons at Portsmouth, New Hampshire were where brutality under Marine guards was legendary and that they were a disgrace to the Marine Corps.  The Veteran again asserted that his time spent at the Naval Prison in Portsmouth, NH was especially traumatic for him and that he was raped, confined, to hard labor, and solitary confinement.  He also stated that he was illegally tortured and subjected to intravenous mind control drugs and interrogation for 13 months.  He was starved on diminished rations, shot with a fire hose when caught sleeping, allowed only one toilet use per day, had no mattress, no clothes, was subjected to strobe lights and hallucinogenic drugs, and was beaten and humiliated.  He stated that he still had nightmares every night, flashbacks, PTSD, and drug problems and that he had no psychological problems before his time in the military.

An April 2004 VA examination report shows the Veteran had bipolar depression and took Lithium 1000mg daily.  The Veteran was adamant that the examination was for a diagnosis of PTSD.  The examiner noted that according to records made available by the Veteran, he was court-martialed and held both in the brig and in prison prior to discharge.  His discharge was eventually changed to honorable discharge and the reversal of this designation was not clear from the claims file.  The examiner noted that medical records indicated that he had a history of marijuana, amphetamine, barbiturate, and LSD abuse prior to the service and during the service.  The Veteran disputed this history; he reported that he never began using drugs until he was in the military and on active duty.  However, according to medical records, he was interviewed from the brig by psychiatrists and a suggestion of prior drug use was shown.  A neuropsychological report in January 1968 also indicated the Veteran's marijuana and LSD use as a teenager.

The examiner went on to document the Veteran being charged with defacing military aircraft and being sent to the brig and then Federal Prison.  While at the brig he slashed his wrists, which led to his psychiatric evaluation.  He also stated that he was raped and beaten in the Federal Prison.  The Veteran was deemed to be a mediocre historian, as there were a number of discrepancies in his records, which suggested he was not always consistent in his testimony with any given clinician.

In the summary, the examiner noted that the Veteran claimed that the incident where he was imprisoned for allegedly disfiguring an aircraft at the El Toro Marine Base was a stressor for what he believed were his symptoms of PTSD.  The examiner found that the Veteran had a history consistent with bipolar disorder, personality disorder with narcissistic, borderline and antisocial traits, and anxiety disorder, along with chronic polysubstance abuse leading to arrest.  Because his declared stressor did not appear, to the examiner, to be a life-threatening situation, the examiner did not believe that the Veteran met the criteria for PTSD.

The Veteran continued to attend group and individual therapy with Dr. K at the VA clinic from May 2004 to May 2005.  An August 2004 treatment plan notes that the Veteran had originally been seen by Dr. K in 2000 and had a diagnosis of PTSD, and amphetamine abuse.  A December 2004 VA treatment record notes that the Veteran confirmed that he had nightmares from a trauma related to his incarceration and "torture" at Camp Pendleton subsequent to his diagramming a peace sign on the fuselage of a Phantom jet.  He described being starved and sprayed down in prison and also injected with amytal and methamphetamine under the guise of psychiatric evaluation.  This was after he had received two purple hearts and a bronze star for his actions in Vietnam.  The assessment included amphetamine abuse in remission and PTSD.  A May 2005 VA group therapy record notes that the Veteran disclosed the horrors of his 13 months in the brig due to his depiction of a peace symbol on a reconnaissance aircraft.  The Veteran did not show distressed affect at this disclosure but the group members were clearly taken aback at the rights violations he described.  This was the first time to Dr. K's knowledge that he had shared this information in a group setting.

The Veteran underwent another VA examination in March 2005.  The examiner, in error, noted that the Veteran was African-American, which the Veteran later pointed out.  The examiner noted that she was to assess symptoms for possible PTSD.  After a thorough examination of the claims file and extended interview with the Veteran, the diagnoses were bipolar I disorder, hypomanic, generalized anxiety disorder, and polysubstance abuse in remission.  Upon reviewing the claims file and the previous examination, the examiner's opinion was that the Veteran's bipolar I disorder and polysubstance abuse along with personality disorder symptoms predated his military service.  However, evidence was highly suggestive that it was at least as likely as not that the Veteran's symptoms of generalized anxiety disorder began when the Veteran was in the military.  By the Veteran's repeated reports, symptoms of anxiety disorder began when he was serving imprisonment secondary to court martial.  The series of events surrounding his court martial and imprisonment were therefore significant causes of the Veteran's anxiety symptoms.  With regard to other diagnoses, namely PTSD, despite the Veteran's negative consequence with regard to his illegal behaviors, he had continued to have difficulty with the legal system many years following his former military service.  This was most likely evidence of the Veteran's poor judgment, which were symptoms of both his personality disorder and bipolar I disorder.

The Veteran continued to attend individual and group therapy sessions with Dr. K at the VA hospital from May 2005 through January 2006.  A January 2006 VA individual therapy record notes that the Veteran remained quite depressed both by report and appearance.  He was not pushing for inpatient psychiatric treatment but did discuss pursuing treatment for sexual trauma.  He requested that the examiner review his material and write a summary note about his treatment history for purposes of providing "new evidence" for his service connection disability claim, which Dr. K agreed to do.  

Dr. K noted that the Veteran came to the clinic six years ago initially requesting relationship help.  Treatment started slowly and gradually more was revealed about the true nature and source of his difficulties.  He initially misrepresented that he was a Vietnam combat veteran but later revealed that this was not true, that the shrapnel in his back was from being shot while hunting.  It also was not clear to Dr. K the major role methamphetamine use was playing in his life until he became incarcerated for manufacturing from 2001 to 2004.  Early on, however, the Veteran identified the centrality of a military-related incarceration as a traumatic stressor in his life.  He described being stripped, starved, and sprayed down with a fire hose for sitting down, and let out of the cell for bathroom use only once per day.  Only recently, during a three-week intensive substance abuse treatment program at the Colorado Springs clinic, did he reveal being raped once during this incarceration.  The Veteran had nightmares of this incarceration intermittently.  The effect of this was that he had difficulty with anger control, staying employed, and affect management.  The assessment was PTSD, bipolar I, and amphetamine abuse in partial remission, with a history of opioid dependence.

The Veteran underwent a third VA examination in April 2006.  The examiner noted the Veteran's history of treatment including a recent suicidal gesture in March 2006.  The examiner determined that the Veteran's generalized anxiety disorder was really more accurately described as having a panic attack.  The examiner further noted that much of the Veteran's difficulty had to do with his difficulty managing his angry, disappointed feelings and his poor choices when dealing with people in positions of authority.  The examiner found that this represented his intentions, which the examiner considered to be a part of the Veteran's character.  The Axis I diagnosis was generalized anxiety disorder.

An April 2006 mental health consult report signed by a VA clinical social worker notes that the Veteran was evaluated for panic attacks, one of which had happened three weeks prior and caused him to wind up in the emergency room.  The Veteran reported that he had been evaluated by a doctor for his compensation and pension examination for fifteen minutes and given a diagnosis of bipolar disorder; he felt that this needed to be re-examined.  He reported that at the age of 17 he spent months in solitary in the Marine for slitting his wrists after being accused of drawing a "peace symbol" on an aircraft, and a total of 13 months in Federal Prison, which he dubbed a "horrible place."  There, he was raped and brutalized.  When he was discharged he began using drugs to self-medicate.  His still had nightmares because of this experience.  Due to his history, the social worker's first diagnosis was PTSD, chronic, and rule out bipolar disorder (both of which were likely created by this military prison experience).

Dr. K submitted a letter in June 2006 noting that the Veteran had requested that he write a letter in support of his being reexamined for PTSD based on his experiences of being starved, brutalized, and raped while incarcerated in the brig at El Toro MCAS, Santa Ana, CA and the Portsmouth, NH Naval Disciplinary Command Prison from 1967 to 1968.  In addition, the Veteran reported what would today be considered brutal and inappropriate psychiatric treatment on a locked ward at Camp Pendleton in 1967.  Although Dr. K had seen the Veteran since 2000, it was not until he was in an intensive treatment with him in July 2005 that he revealed that he had been sexually assaulted during his incarceration.  Dr. K indicated that he remembered the conversation well, although he was remiss in his documentation of it.  The Veteran stated that he continued to have intrusive thoughts about these experiences and that they affected his relationships with those closest to him; that he felt paranoid and jealous much of the time; and that he felt "anxiety-ridden" most of the time.  Dr. K. stated that it was his opinion that the Veteran should have a compensation and pension re-examination for PTSD based on these experiences and symptoms.

A July 2006 addendum to the previous April 2004 VA examination report notes that the examiner was asked to render an opinion on whether or not any evidence supported the diagnosis of PTSD.  The examiner determined that the Veteran still met the criteria for a generalized anxiety disorder and bipolar disorder.  The Veteran's presentation had been complicated over his substance abuse.  While the evidence did exist to support the Veteran's claim that he was incarcerated the examiner still did not believe that he met the criteria for PTSD, specifically because he did not avoid situations which landed him in prison repeatedly.  The Veteran did not take pains to avoid illegal activity, which was certain to cause him legal difficulty.

The examiner determined that the Veteran did continue to meet the criteria for generalized anxiety disorder in her opinion, based primarily on his difficulty with insomnia, profound anxiety with panic attacks during the day, and generally agitated and paranoid state.  With regard to bipolar disorder, the Veteran's symptoms appeared to have been aggravated while he was on active duty.  It was likely that the Veteran was suffering from symptoms consistent with at least hypomanic, if not manic, state which led to his misbehavior and placement in the brig years ago.  This would be the only change to her previous opinion dated in April 2004.

In summary, the overall impression was that the Veteran continued to suffer from generalized anxiety disorder, which was as likely as not caused by the events which occurred while he was on active duty, including his incarceration.  The Veteran also suffered from bipolar disorder.  His bipolar disorder most likely began in childhood, pre-existed the military, but was exacerbated by his military experiences.  The Veteran's struggles with polysubstance abuse were also chronic and predated the military.  There was no evidence to suggest that any military experiences were the cause of his polysubstance abuse.

An August 2006 VA psychiatry intake and assessment record notes that the Veteran served in the Marine Corp from 1966 to 1968 at the El Toro Marine Base.  He was a jet engine mechanic and received a court martial for supposedly damaging a jet.  What he actually did was with soot from the tailpipe; he made a peace sign on the tail of the jet.  He was put in prison for a period of 13 months and was given lie detector tests and an Amytal interview.  While he was in prison he was raped by an inmate there.  The court martial was overturned by the Jag Corps and deemed illegal and overthrown.  He was discharged for the convenience of the government under honorable conditions.  

He had a long history of drug use.  He smoked pot and had used methamphetamine every day since he got out of the military.  He actually was hooked on heroin as well when he got out of the service.  He was incarcerated from 2001 to 2004 for amphetamine use.  He admitted to using LSD "once or twice" but did not like it.  He also used cocaine on occasion but did not like that it depressed him when it wore off.  After providing a mental status examination, the examiner diagnosed the Veteran with anxiety disorder; generalized anxiety disorder; rule out panic attacks; rule out PTSD with military sexual trauma; methamphetamine, marijuana abuse; and rule out bipolar disorder.  

The Veteran was examined in July 2006 for purposes of determining his ability to do work-related activities based on his mental health.  Based on a clinical interview, he was diagnosed with chronic mood disturbances from PTSD, anxiety, bipolar disorder, mood swings, anxiety and panic, loss of judgment, and sleep disturbance.  It was noted that the Veteran continued to have nightmares and intrusive thoughts stemming from his military service and incarceration.  Although he had had a major substance abuse problem, the above symptoms had not remitted with his current abstinence.  It was further noted that the Veteran's psychiatric impairments were due to incidents of severe trauma dated back to 1967.

The Veteran underwent a compensation and pension examination for a fourth time in September 2006.  The Veteran's military history was reported in that the Veteran had been accused of insubordination when he allegedly drew a peace symbol on a fighter jet.  He was initially court-martialed for this event, however, this was later overturned.  He served for two years as a jet engine mechanic, after which time he reportedly began to have "psychiatric symptoms" and disassociating in the course of his normal duties.  The Veteran was fairly vague regarding his experience in the military, however, he referred to being falsely imprisoned, at which time he noted being basically starved.  He further stated that he was raped and abused while incarcerated.  He was reportedly subject to an amytal interview on several occasions, which resulted in multiple spurious confessions.  He reported being locked in a psychiatric ward so that he could recover from this incident and also having slit his wrists in prison in an attempt to kill himself.

He noted experiencing significant problems since his discharge from the Marine Corps.  He also reported experiencing nightmares almost on a daily basis pertaining to his imprisonment and the horrific events that reportedly happened to him.  The examiner noted that the Veteran's reported stressor was his incarceration, as the reports of starvation and rape were unable to be verified.  He reported experiencing intrusive thoughts and paranoia that others, in particular the government, were out to get him.  He also noted experiencing frequent difficulty breathing and indicated having lost speech for up to one week at a time, reportedly as a result of extreme anxiety causing several trips to the emergency room.  He had difficulty with memory, short temper, difficulty relating to authority, a tendency to isolate, and an increased sense of despondency.  He also had panic attacks, an exaggerated startle response, and hypervigilance.  Based on the findings of the evaluation, the examiner determined that the Veteran appeared to meet the criteria for a diagnosis of PTSD, chronic, however, a number of his claims were unable to be verified, and consequently, whether or not this diagnosis could be considered service connected was questionable until verification of such could be provided.  The Axis I diagnosis was PTSD, chronic.  An October 2006 addendum to this report notes that the examiner stated that the attached note should read that the Veteran's reported PTSD symptoms might have been secondary to his military trauma, if such occurred as he reported.

III.  Analysis

(a) PTSD

The first issue is to determine whether or not the Veteran has a present disability.  The evidentiary record shows inconsistent assessments as to whether or not the Veteran has a diagnosis of PTSD.  

A May 2000 treatment record signed by VA Dr. K notes that the Veteran discussed his military experience in which he was jailed and starved by the Marines for six months, court martialed, then sent to Federal Prison for painting a peace symbol on an aircraft.  He was given a continued assessment of PTSD.  Medical records from the Pueblo County Sheriff's Office note that in January 2002 the Veteran was assessed as having PTSD.  A December 2004 VA treatment record notes that the Veteran confirmed that he had nightmares from a trauma related to his incarceration and "torture" at Camp Pendleton subsequent to his diagramming a peace sign on the fuselage of a Phantom jet.  He described being starved and sprayed down in prison and also injected with amytal and methamphetamine under the guise of psychiatric evaluation.  This was after he had received two purple hearts and a bronze star for his actions in Vietnam.  The assessment included amphetamine abuse in remission and PTSD.  In January 2006, Dr. K. again diagnosed the Veteran with PTSD based on his reported military-related incarceration as a traumatic stressor in his life.  

An April 2006 mental health consult report signed by a VA clinical social worker notes a diagnosis of PTSD, likely created by the Veteran's military prison experience.  A July 2006 examination for purposes of determining his ability to do work-related activities based on his mental health shows a diagnosis of chronic mood disturbances from PTSD.  It was noted that the Veteran continued to have nightmares and intrusive thoughts stemming from his military service and incarceration.  Although he had had a major substance abuse problem, the above symptoms had not remitted with his current abstinence.  It was further noted that the Veteran's psychiatric impairments were due to incidents of severe trauma dated back to 1967.

A September 2006 VA examination report shows the Veteran appeared to meet the criteria for a diagnosis of PTSD, chronic, however, a number of his claims were unable to be verified, and consequently, whether or not this diagnosis could be considered service connected was questionable until verification of such could be provided.  The Axis I diagnosis was PTSD, chronic.  An October 2006 addendum to this report notes that the examiner stated that the attached note should read that the Veteran's reported PTSD symptoms might have been secondary to his military trauma, if such occurred as he reported.

On the other hand, other evidence of record weighs against a diagnosis of PTSD.

An April 2004 VA examination report shows the examiner found that the Veteran did not meet the criteria for PTSD because his declared stressor did not appear, to the examiner, to be a life-threatening situation.  A March 2005 VA examination report shows that with regard to other diagnoses, namely PTSD, despite the Veteran's negative consequence with regard to his illegal behaviors, he had continued to have difficulty with the legal system many years following his former military service.  This was most likely evidence of the Veteran's poor judgment, which were symptoms of both his personality disorder and bipolar I disorder.  An April 2006 VA examination report, an August 2006 VA psychiatry intake and assessment record, and a July 2006 addendum to the previous April 2004 VA examination report also show that the Veteran was not diagnosed with PTSD. 

There is no reason shown to value the opinions of the examiners who found that the Veteran had PTSD as a result of his time spent in the brig and Federal Prison over those of the examiners who found that the Veteran did not have PTSD.  They all, for the most part, gave bases for the opinions and reviewed the record in making the assessments; some just came to different conclusions as others.  Thus, the evidence is relatively equally-balanced in terms of whether or not the Veteran has PTSD, and all doubt is resolved in the Veteran's favor that he has a diagnosis of PTSD related to his military stressors.

The next issue is whether there is a link, established by medical evidence, between the current symptoms and an in-service stressor.  

Multiple medical opinions dated from May 2000 to September 2006 find that the Veteran has PTSD associated with his military court-martial and time spent in the brig and in Federal prison.  Most of these assessments were made based on a review of the claims file, clinical evaluation, and the Veteran's history.  

Last, it must be determined whether there is credible supporting evidence that the claimed in-service stressor occurred.

The Veteran's personnel records show that in February 1967 he was charged with willful damage to two aircraft, military property of the United States and was tried by General Court Martial, which convened at the Marine Corps Air Station (MCAS) in El Toro, Santa Ana, California in July 1967.  He served from March 3, 1967 to June 1, 1967 at the MCAS in El Toro, Santa Ana and also at the USNDC in Portsmouth, New Hampshire from December 21, 1967 to July 31, 1968.

The Record of Trial by General Court-Martial notes that he had had multiple psychiatric evaluations to determine his sanity and a sodium amytal interview in May 1967 was documented.  The Veteran testified that he thought they would continue to interrogate him until he confessed.  March 1967 psychiatric evaluation shows the Veteran admitted to a specific suicidal gesture the evening he entered the Station Brig by purposefully sustaining abrasions and lacerations to his right wrist, ventral surface, using a metal object generally used to arrange papers for filing.  
An April 26, 1967 Transfer Note shows the Veteran was requested to be transferred from the Station Brig to the Psychiatric Ward at the US Navy Hospital at Camp Pendleton, California for further observation and treatment.

A January 1968 Navy neuropsychiatric screening report notes that when asked how he had been occupying his time in prison the Veteran stated, "I'm not here in prison.  My body is here, but my mind is not."  When asked "where is your mind," the Veteran replied in a flat tone of voice, "I don't know.  I hope to find it someday, but I don't know where it is."

The Veteran also has consistently reported the same stressors occurring during his time in the Brig and Federal Prison in numerous statements submitted in the record.  While the Veteran has had inconsistencies in recalling other factual areas, such as his drug use and whether or not he was a combat Veteran in Vietnam and cannot be considered a totally reliable historian in that regard, with respect to what happened to him in the Brig and Federal Prison, the Veteran's assessments have been consistent.  Therefore, this consistency heightens the probative value of the Veteran's statements with respect to his military stressors.  

The Veteran's ex-wife also submitted a statement in June 2003 that she had been married to the Veteran for 20 years and that she noticed after his military service that he never slept for more than a couple of hours at a time always covering his eyes with his arm because of the light being on in his cell 24 hours while he was imprisoned.  He always woke to nightmares of being imprisoned; and certain foods, such as vegetable beets, would sicken him just by the mention of the food, because that is what they fed him while imprisoned.  

Additionally, in October 2003, the Veteran submitted a copy of a book and underlined a section noting that the Naval Prisons at Portsmouth, New Hampshire were where brutality under Marine guards was legendary and were a disgrace to the Marine Corps.  The Veteran again asserted that his time spent at the Naval Prison in Portsmouth, NH was especially traumatic for him and that he was raped, confined, to hard labor, and solitary confinement.  He also stated that he was illegally tortured and subjected to intravenous mind control drugs and interrogation for 13 months.  He was starved on diminished rations, shot with a fire hose when caught sleeping, allowed only one toilet use per day, had no mattress, no clothes, was subjected to strobe lights and hallucinogenic drugs, and was beaten and humiliated.  He stated that he still had nightmares every night, flashbacks, PTSD, and drug problems and that he had no psychological problems before his time in the military.

Given the nature of the reported events in prison, this is the type of information that would not necessarily be documented.  However, based on the service personnel records confirming his extensive time spent in the Brig and Federal Prison, the Veteran's consistent statements, and the statements from his ex-wife, and even the excerpt regarding the brutality at the prison whether the Veteran served, this information serves as corroborative evidence that the Veteran's claimed in-service stressor occurred. 

Thus, the record shows probative medical evidence of a diagnosis of PTSD, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 

As all the elements of 38 C.F.R. § 3.304(f) are met, entitlement to service connection for PTSD is warranted.

(b) Drug abuse

The Veteran contends that his drug use started in service because he was administered amytal injections and other experimental mind-altering drugs.  He further indicates that his experiences in the Brig and Federal Naval Prison led to him using drugs.  Personnel records do show that the Veteran was sentenced to prison pursuant to a General Court-Martial during his time in the military and also that he was given an amytal interview.  Service treatment records further show a long post-service abuse of drugs and long-standing treatment with methadone maintenance at a VA hospital from 1971 to 1979.  However, there is no clear evidence that the Veteran's drug use actually stemmed from his experiences in the military.  An April 2006 mental health consult report signed by a VA clinical social worker notes that the Veteran had chronic PTSD and that after he was discharged he began using drugs to self-medicate.  However, the evidence demonstrates that his drug use was already established prior to his entry into the military, and prior to the experiences while in the Brig or Navy prison.

Even though the Veteran denied a history of drug use on his entrance examination, the service treatment records show that, by his own reports in service, the Veteran used drugs prior to his entry into the military and in the military prior his experiences in the Marine Corp Brig and the Navy Federal Prison.  

A January 1968 Navy neuropsychiatric screening report notes that the Veteran stated he had been smoking marijuana for three years and had also been using amphetamines, barbiturates, and LSD during this period of time.  He had taken approximately 30 LSD "trips."  He was smoking marijuana in high school and believed this might have influenced his attitude towards school.  On mental status examination, the Veteran stated that for a month prior to his alleged violation of Article 108 he had been taking approximately 60mg of amphetamines daily and had been taking several hundred mg of Seconal nightly in order to go to sleep.  The examiner's impression was emotionally unstable personality, severe, existing prior to service.  The examiner found that the Veteran's alleged offense was performed during a fuge state (dissociative reaction), due, in part to the Veteran's pre-existing emotionally unstable personality and due, in part, to the effects of various drugs.  

This evidence establishes that three years prior to January 1968, which would have been prior to his entry into the military in April 1966, the Veteran smoked marijuana and used amphetamines, barbiturates, and LSD.  By January 1968, he reportedly had taken 30 LSD "trips."  He also had been taking amphetamines daily up to the date of the alleged offense in February 1967.  Thus, the record does not show that the Veteran's drug problems stemmed from his military service or any event therein.

After service, the Veteran continued to struggle with his drug addiction, primarily with heroin, and his drug history was noted on his psychiatric records for treatment of his service-connected psychiatric disabilities.  The Veteran stated in August 2006 that his psychiatric treatment providers, including Dr. K. "clearly believe" that his drug abuse was caused by what he had to endure in the federal prison and the Marine Corps Brig.  However, none of the probative psychiatric treatment records establish that the Veteran's drug abuse was a symptom of a service-connected psychiatric disability.  The April 2006 VA social worker note shows that the Veteran had PTSD and used drugs to self-medicate but this finding does not account for the Veteran's pre-existing drug use.  For the most part, his history of drug use was documented on the psychiatric treatment records as a co-existing condition, but was never significantly linked in any causal connection to the Veteran's psychiatric conditions.  
 
A March 2005 VA examiner found that the polysubstance abuse along with personality disorder symptoms predated the Veteran's military service.  A July 2006 addendum to the previous April 2004 VA examination report also notes that the Veteran's struggles with polysubstance abuse were chronic and predated the military and that there was no evidence to suggest that any military experiences were the cause of his polysubstance abuse.

There also is no clear evidence that the Veteran's pre-existing drug abuse was aggravated by his military service.  In service, the Veteran noted taking LSD in his spare time and that more specifically, in the past 12 months he had frequently used LSD-25 medication to obtain its well-known hallucinatory and delusionary effects.  He also stated that for a month prior to his alleged violation of Article 108 he had been taking approximately 60mg of amphetamines daily and had been taking several hundred mg of Seconal nightly in order to go to sleep.  The examiner found that the Veteran's alleged offense was performed during a fuge state (dissociative reaction), due, in part to the Veteran's pre-existing emotionally unstable personality and due, in part, to the effects of various drugs.  Thus, while the Veteran was given an amytal interview in service, reportedly had traumatic experiences while serving time in the Brig and Federal Navy Prison, and subsequently suffered with a heroin addiction for many years post-service, the evidence shows that the Veteran's drug use was well-established prior to his experiences in the military and there is no clear evidence of any aggravation of his drug use in service.    

In addition to there being no probative medical evidence that clearly relates the Veteran's drug abuse to his service or service-related psychiatric disabilities, there is no probative lay evidence of such.  The Veteran is not considered a credible historian.  He has numerous inconsistencies throughout the record with respect to his history of drug use.  

Although the Veteran has made numerous statements denying the use of drug prior to his military service, the service treatment records show that he reported using amphetamines, barbiturates, and LSD prior to service and by January 1968 had taken approximately 30 LSD "trips."  During his treatment at the Colorado State Hospital in the Drug Treatment Center from June 1979 to June 1984, the Veteran also stated that he started using marijuana since 1965, which is prior to his military service.  Additionally, at the Colorado State Hospital, the Veteran reported spending 13 months in Vietnam during his tour of duty and that he started using heroin there because it was so available.  A December 2004 VA treatment record notes that at one point, he even indicated that he had received two Purple Hearts.  However, personnel records show the Veteran did not serve in Vietnam, never had any foreign service, and never got a Purple Heart.  The Veteran later acknowledged this; he indicated that he meant he was a "Vietnam era" veteran.  In August 2006, he indicated that he had used LSD only "once or twice" but did not like it.  However, in January 1968, he reported that he had already taken approximately 30 LSD trips; a great deal more than just once or twice.  Therefore, the probative value of any of the Veteran's statements regarding his drug use is greatly diminished.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical opinions provided by the medical professionals who determined that there was no relationship between the Veteran's drug use and his military service experiences.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While the March 1967 psychiatrist determined that the Veteran's use of LSD-25 as well as marijuana was further evidence of his emotionally unstable personality trait disturbance and should not be construed as evidence of drug addiction or drug habituation, the Veteran does meet the standard of drug abuse under VA regulations.  See 38 C.F.R. § 3.301.  He stated on the March 14, 1967 psychiatric evaluation that he had frequently used LSD-25 medication in the past 12 months to obtain its well-known hallucinatory and delusionary effects.  The record further shows that he used the illegal drugs to the point of addiction.   The Veteran's drug abuse does not fall under the exception of being acquired secondary to or as a symptom of a service-connected disability.  Accordingly, compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) for his drug abuse during service.  See Allen, 237 F. 3d at 1381.  

The preponderance of the evidence is against the service connection claim for drug abuse; there is no doubt to be resolved; and service connection is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

(c)  ADHD

The Veteran has a long-standing history of a plethora of psychiatric problems that are documented in the claim file.  However, nowhere in that extensive documentation of various psychiatric problems is there a diagnosis of ADHD.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no competent evidence of an ADHD disability, service connection for ADHD, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.










ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for drug abuse is denied.

Entitlement to service connection for a mental illness including ADHD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


